RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2977-18T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

A.A.J.,

          Defendant-Appellant,

and

J.L. and C.C.C.,

     Defendants.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF T.S.M., JR.,

     a Minor.
_____________________________

                    Submitted November 7, 2019 – Decided December 19, 2019

                    Before Judges Koblitz, Whipple and Gooden Brown.
           On appeal from the Superior Court of New Jersey,
           Chancery Division, Family Part, Essex County, Docket
           No. FG-07-0124-18.

           Joseph E. Krakora, Public Defender, attorney for
           appellant (Robyn A. Veasey, Deputy Public Defender,
           of counsel; Mark Edward Kleiman, Designated
           Counsel, on the briefs).

           Gurbir S. Grewal, Attorney General, attorney for
           respondent (Sookie Bae, Assistant Attorney General, of
           counsel; Merav Lichtenstein, Deputy Attorney General,
           on the brief).

           Joseph E. Krakora, Public Defender, Law Guardian,
           attorney for minor (Margo E.K. Hirsch, Designated
           Counsel, on the brief).

PER CURIAM

     Defendant, A.A.J. (Amanda), appeals from the February 21, 2019

judgment in favor of the New Jersey Division of Child Protection and

Permanency (Division) terminating her parental rights to her son, T.S.M., Jr.

(Todd). 1 Having carefully reviewed the record, we affirm primarily for the

reasons expressed in the thorough written opinion of Judge Nora J. Grimbergen

issued with the judgment.

     Defendant raises the following issues on appeal:



1
  For the sake of anonymity, we utilize the pseudonyms from defendant's brief
to protect the parties and the child.
                                                                      A-2977-18T1
                                     2
POINT 1: THE TRIAL COURT'S FINDINGS WERE
INCOMPLETE AND INADEQUATE TO SUSTAIN A
JUDGMENT          TERMINATING       AMANDA'S
PARENTAL        RIGHTS    BY     CLEAR  AND
CONVINCING EVIDENCE AS REQUIRED BY
N.J.S.A. 30:4C-15 AND 30:4C-15.1

   A. THE TRIAL COURT ERRED IN FINDING
   THAT [THE DIVISION] DEMONSTRATED BY
   CLEAR AND CONVINCING EVIDENCE THAT
   THE CHILD'S HEALTH AND DEVELOPMENT
   HAD BEEN OR WILL CONTINUE TO BE
   ENDANGERED      BY   THE   PARENTAL
   RELATIONSHIP UNDER THE FIRST PRONG.

   B. THE TRIAL COURT ERRED IN FINDING
   THAT [THE DIVISION] DEMONSTRATED BY
   CLEAR AND CONVINCING EVIDENCE THAT
   AMANDA WAS UNWILLING OR UNABLE TO
   ELIMINATE THE HARM FACING THE CHILD
   OR IS UNABLE OR UNWILLING TO PROVIDE
   A SAFE AND STABLE HOME FOR THE
   [CHILD] AND THE DELAY OF PERMANENT
   PLACEMENT WILL ADD TO THE HARM
   UNDER THE SECOND PRONG.

   C. THE TRIAL COURT ERRED IN FINDING
   THAT [THE DIVISION] DEMONSTRATED BY
   CLEAR AND CONVINCING EVIDENCE THAT
   TERMINATION OF AMANDA'[S] PARENTAL
   RIGHTS WILL NOT DO MORE HARM THAN
   GOOD UNDER THE FOURTH PRONG.

     1. THE TRIAL COURT'S RELIANCE ON DR.
     SINGER'S OPINION WAS ERRONEOUS IN
     LIGHT OF [THE DIVISION'S] PLAN TO
     PURSUE THE CHILD'S PLACEMENT WITH
     HIS MATERNAL RELATIVES AND ITS

                                               A-2977-18T1
                     3
                  FAILURE TO EVALUATE THE ABILITY OF
                  THOSE RELATIVES TO MITIGATE THE
                  PURPORTED     HARM    CAUSED    BY
                  SEVERING THE CHILD'S RELATIONSHIP
                  TO HIS FOSTER MOTHER.

                  2.  THE     TRIAL   COURT    LACKED
                  ADEQUATE,       SUBSTANTIAL,    AND
                  CREDIBLE EVIDENCE UPON WHICH TO
                  DETERMINE THAT TERMINATION OF
                  PARENTAL RIGHTS WOULD DO MORE
                  GOOD THAN HARM IN LIGHT OF [THE
                  DIVISION'S] PLAN TO PURSUE TODD'S
                  PLACEMENT WITH HIS MATERNAL
                  RELATIVES.

              D. THE PREMATURE TERMINATION OF
              AMANDA'S PARENTAL RIGHTS PREVENTED
              THE TRIAL COURT FROM CONSIDERING
              KINSHIP LEGAL GUARDIANSHIP AS A
              VIABLE ALTERNATIVE UNDER THE THIRD
              PRONG.

     In October 2014, Amanda gave birth to Todd. Although Amanda listed

T.S.M. (Tim) as Todd's father, a paternity test confirmed Tim was not Todd's

biological parent. 2 Amanda suffers from significant mental health disorders



2
   Amanda also named F.B., T.M., J.L., and C.C.C. as potential fathers.
However paternity tests also revealed that neither F.B. nor T.M. were Todd's
biological father. Further, the Division was not able to locate both J.L. and
C.C.C. Default was entered against J.L. on October 25, 2018 and C.C.C. on
February 7, 2019. Default was entered against Todd's biological father,
whomsoever he may be, on July 19, 2018.


                                                                     A-2977-18T1
                                     4
which have impaired her ability to function as a parent. After Todd's birth the

Division provided services and monitored Amanda's progress.

      The Division received a referral alleging that Amanda was smoking

marijuana around Todd, abusing her prescription medications, consuming

Percocet, and engaging in acts of domestic violence. The referral alerted that

Todd was being overdosed with Tylenol, he developed rashes because his diaper

was not being changed, and there was no food in the home.           A Division

investigator met with Amanda who informed the investigator that she was being

evicted from her home because she owed three months' rent.

      Due to the investigator's concerns about Todd's development, the

investigator suggested the family take Todd to the hospital. As a result of what

the Division worker personally observed in the home and at the hospital, the

Division conducted an emergency removal of Todd and placed him in the home

of a non-relative resource parent where he remained until he was recently placed

with relatives who are committed to adopting him.

      The Division filed for custody of one-year-old Todd on November 12,

2015, because of Amanda's mental health, non-compliance with medication, the

family's eviction, Amanda's behavior at the hospital, and Todd's physical

condition.   The Division provided Amanda with supervised visitation and


                                                                        A-2977-18T1
                                       5
referred her to numerous services. During the pendency of the proceedings, the

Division considered alternatives to termination, however, Amanda only showed

marginal improvement.

      For two years, the Division provided supervised visits with Todd and

referred Amanda to therapy, substance abuse treatment, and parenting classes

but her attendance was erratic and she routinely missed scheduled appointments.

She also tested positive for marijuana on occasion.        The Division filed a

complaint for guardianship and order to show cause on May 04, 2018.

      On February 07, 2019, a guardianship trial was conducted. The Division

called three witnesses: Dr. Mark Singer, an expert in bonding and parental

fitness; Ereka Sweat, a Division adoption worker; and Nefaltio Lopez, a

Division permanency worker. Neither Amanda nor the Law Guardian presented

any witnesses.

      On February 21, 2019, Judge Grimbergen issued a written opinion which

terminated Amanda's parental rights to Todd and entered a judgment of

guardianship. Judge Grimbergen gave thoughtful attention to the importance of

permanency and stability from the perspective of Todd's needs, and she found

the Division had established by clear and convincing evidence all four prongs

of the best-interests test, N.J.S.A. 30:4C-15.1(a), which, in the best interest of


                                                                          A-2977-18T1
                                        6
the child, permits termination of parental rights. In re Guardianship of K.H.O.,

161 N.J. 337, 347-48 (1999).

      In this appeal, our review of the judge's decision is limited. We defer to

her expertise as a Family Part judge, Cesare v. Cesare, 154 N.J. 394, 411-13

(1998), and we are bound by her factual findings so long as they are supported

by sufficient credible evidence, N.J. Div. of Youth & Family Servs. v. M.M.,

189 N.J. 261, 279 (2007) (citing In re Guardianship of J.T., 269 N.J. Super. 172,

188 (App. Div. 1993)). We conclude the factual findings of Judge Grimbergen

are fully supported by the record and the legal conclusions drawn therefrom are

unassailable.

      Affirmed.




                                                                         A-2977-18T1
                                       7